internal_revenue_service national_office technical_advice_memorandum index uil no obe case mis no tam-110546-99 ce- oom ps sl b2 taxpayer's name taxpayer's address taxpayer's identification no years involved date of conference legend p p41 p2 p3 p4 partnership bank bonds note d1 d2 d3 d4 d5 d6 d7 d8 d9 dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuref dollar_figuree dollar_figureg dollar_figureh tam-110546-99 issue s whether the transfer of note by p1 to partnership was a disguised sale under sec_707 conclusion the transfer of note by p1 to partnership was a disguised sale under sec_707 of note by p to partnership for federal tax purposes facts p is a parent company that owns numerous other corporations on d1 p sold its for the stock sold the face_amount of note was dollar_figurea note was due on d9 but the terms of the interest in certain corporations to h from h note provided that it could be prepaid at up to dollar_figuref per year following the first anniversary date or prepaid in larger amounts with months written notice to p secured_by an irrevocable letter_of_credit dated d1 the fetter of credit was in turn secured_by mortgages on certain property owned by h the installment_method of payment p elected to report the sale on the entire dollar_figurea is a deferred gain taxable in the year of receipt p received cash and note note was h in order to remove the mortgages on the property securing the letter_of_credit approached p in ds about prepaying note agreement pursuant to which h transferred dollar_figurea to bank securing note was now secured_by a compensating cash deposit with bank as opposed to mortgages on h’s property as a result the letter_of_credit on d6 h and p entered into an on d2 approximately years later p in the first step for transferring note to partnership transferred note and the underlying letter_of_credit to p1 a newly formed subsidiary of p approximately a week later on d3 p1 transferred note and the underlying letter_of_credit to a newly formed partnership partnership the partners of partnership were p1 m a1 and a2 a1 and a2 each contributed dollar_figureb to partnership for their respective partnership_interest also on d3 the following transactions occurred partnership contributed dollar_figurec to p2 a newly formed corporation in exchange for all the stock in p2 a wholly-owned subsidiary of p p3 loaned dollar_figured to p2 loaned the dollar_figurec to p3 tam-110546-99 p and also loaned dollar_figuree to p4 a wholly-owned subsidiary of p contributed the p4 loan to the capital of p4 off an inter-company debt it had to p accordingly eight days after the cash contribution to partnership by a1 and a2 and on the same day that the note and the letter_of_credit were contributed to partnership the dollar_figurec that partnership had transferred to p2 as a purported equity contribution ended up with p p4 used the dollar_figuree received from p3 to pay p3 subsequently following the contribution of dollar_figurec by partnership to p2 the assets of partnership consisted of note the underlying letter_of_credit dollar_figureg invested in bonds and an equity_interest in p2 partnership's sole activity has been collecting the payments made on note and the interest payment from bonds for the years following partnership's contribution to p2 through the tax_year p2 conducted no activity and had no earnings partnership received no economic d7 benefit from its investment in p2 partnership's earnings through d7 were derived solely from note and the investment in bonds on d4 years after the formation of partnership note and the underlying letter_of_credit were distributed to a1 and a2 in liquidation of their respective interests in partnership also in the same year m's interest in partnership was liquidated and a new partner p5 a wholly-owned subsidiary of p was admitted to partnership at the end of d7 the partners of partnership were p1 and p5 wholly-owned subsidiaries of p at the end of d7 the only assets held by partnership were its investment in p2 and an investment account with a brokerage firm with a value of dollar_figureh the intent of the parties that formed partnership as evidenced by the action of the parties and by the partnership_agreement was to minimize the economic risk of a1 and a2 and to provide the dollar_figurec that would ultimately be transferred to p under article of the first amended and restated agreement of partnership for partnership_agreement a1 and a2 are entitled to a first priority return on their respective contributions of to partnership under article vi of agreement net_cash_flow is to be distributed semiannually in an amount equal to the net taxable_income of partnership for the previous quarter first to a1 and a2 in proportion to their respective positive capital_account balances in an amount equal to the sum of their respective annual priority return under section dollar_figure of article v of agreement losses are allocated first to p1 and to m a1 and a2 collectively the intent of the arrangement between the partners of partnership was that a1 and a2 could suffer an economic loss only if the bank that provided the letter_of_credit securing note failed tam-110546-99 section a of article vii of agreement provides that following the formation of partnership the partnership shall contribute dollar_figurec to the capital of p2 law and analysis sec_721 of the internal_revenue_code provides that no gain_or_loss is recognized by a partner or a partnership when the partner contributes property to the partnership in exchange for a partnership_interest sec_707 of the code provides that if there is a direct or indirect transfer of money or other_property by a partner to a partnership there is a related direct or indirect transfer of money or other_property by the partnership to such partner and the transfers when viewed together are properly characterized as a sale_or_exchange of property then such transfers shall be treated either as a partner engaging ina transaction with a partnership other than in his capacity as a member of such partnership or as a transaction between or more partners acting other than in their capacity as members of the partnership sec_1_721-1 of the income_tax regulations provides in part that sec_721 does not apply to a transaction between a partnership and a partner not acting in his capacity as a partner since such a transaction is governed by sec_707 contributing property to a partnership a partner may sell property to the partnership or may retain the ownership of property and allow the partnership to use it the substance of the transaction will govern rather than its form in all cases rather than as noted by the tax_court in 96_tc_577 the legislative_history of sec_707 indicates that ijn the case of disguised sales the committee is concerned that taxpayers have deferred or avoided tax on sales of property including partnership interests by characterizing sales as contributions of property including money followed or preceded by a related partnership_distribution although treasury regulations provide that the substance of the transaction should govern court decisions have allowed tax-free treatment in cases which are economically indistinguishable from sales of property to a partnership or another partner the committee believes that these transactions should be treated in a manner consistent with their underlying economic_substance tam-110546-99 staff of the j comm on taxation general explanation of the revenue provisions of the cong 2d sess deficit_reduction_act_of_1984 pincite j comm print in order to re-characterize a transfer of property to a partnership as a sale of the property to the partnership or as a transaction between or more partners acting other than in their capacity as members of the partnership sec_707 requires that three elements must be satisfied first there must be a direct or indirect transfer of money or other_property by a partner to a partnership p1 a1 and a2 each transferred money and property to partnership p did not directly transfer money or property to partnership therefore in order to satisfy the first requirement of sec_707 it must be shown that the transfer of property by p1 to partnership was in substance a transfer by p to partnership second it must be shown that there is a related direct or indirect transfer of money or other_property by the partnership to such partner the parties to partnership carefully structured the transfer of money from partnership to avoid a direct transfer of money from partnership to p therefore to satisfy the second requirement of sec_707 it must be shown that the transfer of money from partnership to p2 was intended by the parties to be an indirect transfer of money to p third tt must be shown that the transfers to the partnership and the transfer from the partnership to the partner when viewed together are properly characterized as a sale_or_exchange of property between p and partnership therefore to satisfy the third requirement of sec_707 b it must be shown that the transfer of the property by p1 to partnership and the transfer of money from partnership to p2 was in substance a sale_or_exchange between p and partnership clearly the form chosen by p in structuring the investment in partnership and the transfer of money from partnership to p2 was intended to insure that sec_707 did not apply to the transfer of note to partnership p created a new subsidiary p1 with the transfer of note and the underlying letter_of_credit solely to ensure that p1 and not p was considered the partner in partnership partnership transferred dollar_figurec dollar_figurec wa sec_80 of dollar_figurea to p2 a newly created corporation on the same date as the contribution by p1 to partnership followed immediately by p2 loaning the dollar_figurec to p3 which in turn loaned dollar_figured to p and dollar_figuree to p4 with p4 using the dollar_figuree to pay an inter-company loan to p was intended to result in p receiving dollar_figurec from partnership and still avoid the application of sec_707 to the transaction tam-110546-99 in interpreting sec_707 the tax_court noted that in order to fit within a particular provision of the statute a transaction must comply not only with the letter of the section but must have a business_purpose other than to avoid taxes that falls within its spirit as well see jacobson supra pincite although the form selected by the partners in the formation of partnership was intended to avoid the application of sec_707 to the transfer of note to partnership on d3 the service is not required to follow this form the tax_court in 91_tc_793 noted that although the statutory scheme under subchapter_k gives partners great latitude in selecting the form the partnership takes and in allocating economic benefits and tax burdens of partnership transactions among partners this flexibility is not unlimited the court also noted that labels semantics technicalities and formal documents do not necessarily contro the tax consequences of a given transaction the form of the transaction must be in keeping with its true substance and the intent of the parties in this regard the provisions of written documents are not necessarily conclusive for tax purposes 272_f2d_176 cir nor will a label attached by a tax-conscious litigant contro the proper characterization of a transaction jupiter corp v united_states cl_ct partners may attempt to structure the substance of their transactions choosing it does not the form of the transactions 70_tc_312 aff'd per curiam 634_f2d_1046 cir ordinarily the taxpayers are bound by the form of their transaction while the government can attack that form if represent the substance of the transaction newhall unitrust v commissioner 104_tc_236 mere formalisms arranged by the parties are not binding in the application of the tax laws 88_tc_435 citing 324_us_331 the form chosen by p allowed p to receive from partnership of the cash contributed by a1 and a2 to partnership immediately following p's transfer of note to partnership without the recognition of gain on the transaction the seventh circuit stated in 765_f2d_643 cir affg 80_tc_955 the freedom to arrange one's affairs to minimize taxes does not include the right to engage in financial fantasies with the expectation that the internal_revenue_service and the courts will play along the commissioner and the courts are empowered and in fact duty- bound to look beyond the contrived forms of transactions to their economic substances and to apply the tax laws accordingly clearly the form chosen by p the contribution by p of note and the letter_of_credit to p1 followed shortly thereafter by p1 transferring note and the letter_of_credit to partnership served no economic purpose other than to avoid having p considered a partner in partnership y es tam-110546-99 although p is not formally identified as a partner in partnership the formation of p1 with the contribution of note by p to p1 followed by p1 transferring note to pa served no purpose other than to avoid the application of sec_707 furthermore although partnership did not transfer money directly to p the transfer of dollar_figurec to p2 served no economic purpose other than to avoid a direct transfer of money from partnership to p the tax statutes apply only to transactions entered upon for commercial purposes and ‘not to transactions entered upon for no other motive but to escape taxation 270_f2d_294 3d cir quoting 176_f2d_570 2d cir the only acknowledged business_purpose for p’s and p1's involvement in the transaction was to enable p to receive cash from partnership p could not directly transfer note to partnership and then take the cash_out of partnership for this would clearly fall within the ambit of sec_707 therefore p1 was formed to be the partner that contributed note and p2 was formed to receive the dollar_figurec from partnership as a purported equity contribution however the economic_substance of the transaction was that p contributed note to partnership in exchange for dollar_figurec the sole business_purpose for the creation of p2 was to allow the transfer of dollar_figurec out of partnership without the cash going directly to p further although the dollar_figurec contributed to p2 represented of the cash contributed by a1 and a2 to partnership and although the investment in p2 never generated any economic return to the partnership neither p nor a1 or a2 acted ina manner consistent with normal business practices concerning the investment in p2 whether p2 ever generated a return on the investment was irrelevant to p a1 and a2 al's and a2's investment in partnership was secure because of the note and letter_of_credit and p’s investment in partnership was also secure because it already withdrew dollar_figurec on the day it contributed the note and the balance was held by partnership in the form of the bonds which in time when a1 and a2 withdrew from partnership was owned by p through its subsidiaries p1 and p5 thus even if partnership’s investment in p2 never generated any return no partner would suffer any true economic loss therefore based upon the economic_substance of the transaction and not the form adopted by the parties to the transaction we conclude that for purposes -of the disguised sales rule under sec_707 the transfer of note to partnership is properly characterized as a transfer by p of note to partnership followed by a transfer of dollar_figurec by partnership to p accordingly the transfer of note to partnership was a sale of note by p to partnership in exchange for dollar_figurec on d3 no opinion is expressed regarding whether p should recognize gain on the dollar_figurea the amount remaining in partnership in d7 when a1 and a2 withdrew from partnership tam-110546-99 appeals also requested guidance regarding the application of sec_451 to this transaction this issue will be addressed in a separate technical_advice_memorandum caveat s except as specifically ruled upon above no opinion is expressed or implied as to the federal tax consequences of the transaction described above under any other provision of the code a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
